Exhibit 10.47


*Certain information where indicated below in brackets has been excluded from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed*




June 18, 2020


Loyal M. Peterman, Jr.
Abrasive Technology, Inc.
8400 Green Meadows Dr.
P.O. Box 545
Lewis Center, OH 43035


Dear Butch:
This letter agreement confirms the terms and conditions on which Abrasive
Technology, Inc. (“Seller”) will supply specified products to Cardiovascular
Systems, Inc. (“Buyer”) during the Term. Except as otherwise provided in this
agreement, the Standard Terms & Conditions of Sale attached to this agreement as
Appendix 1, which are incorporated by reference into this agreement, will apply
to all orders of Products under this agreement. To the extent of any conflict
between the terms of this agreement and the Standard Terms & Conditions of Sale,
the terms of this agreement will control.


The parties agree as follows:


1. Term. The Term will commence on July 1, 2020, and will continue for five
years, unless earlier terminated as provided herein. Buyer may, at its option,
extend the Term of this agreement for an additional two years by providing
Seller written notice of renewal not less than six months prior to the
expiration of the initial five-year period. In the event of any material breach
of this agreement, the non-breaching party will have the right to terminate this
agreement upon 30 days written notice unless the party in breach cures the
identified breach within such 30-day period. Termination or expiration of this
agreement will not affect the rights or obligations that have accrued prior to
termination or expiration of the agreement.


2. Products and Pricing. During the Term, Seller will sell to Buyer, and Buyer
will purchase from Seller, the products listed on Appendix 2 to this agreement
and any other products agreed upon by Buyer and Seller (the “Products”). The
purchase prices for Products sold to Buyer as of the date of this agreement will
be the prices set forth on Appendix 2. Buyer and Seller will review potential
price adjustments on an annual basis. Any potential price adjustment agreed to
in writing by the parties will not exceed the average percentage change in the
U.S. Producer Price Index during the 12 months immediately preceding the annual
price review. If the cost of machined blank components used in the manufacture
of the Products increases the parties will agree to adjust the price in
accordance with the documented material cost when the higher priced material is
used in invoiced products.


3. Minimum Purchase Requirements. During each individual year during the Term,
Buyer agrees to purchase Products in at least the following amounts:


4

--------------------------------------------------------------------------------



First Year: [******] units


Second Year: [******] units


Third Year: [******] units


Fourth Year: [******] units


Fifth Year: [******] units


If Buyer chooses to extend the agreement as set forth above, the Minimum
Purchase Requirements applicable to each year of the extension will increase to
[******] units in the first year of the extension and [******] units in the
second year of the extension. Nothing will prevent Buyer from purchasing
Products in amounts exceeding the Minimum Purchase Requirements.


4. Lead Time and Forecasts. The lead time for the Products will be consistent
with the past practice of the parties. To facilitate Seller’s production
planning, Buyer will deliver to Seller on a quarterly-basis during the Term a
rolling 12-month forecast indicating Buyer’s anticipated requirements during
each quarter of the 12-month period. Each forecast will reflect Buyer’s
reasonable estimate of anticipated requirements but will not be binding.


5. Notice of Temporary Supply Failure. If Seller determines that it will be
unable to supply Products to Buyer for unanticipated reasons, such as an event
of force majeure, Seller will give Buyer as much advance notice as is reasonably
practicable of its inability to timely supply. Seller will maintain a business
continuity plan during the Term of this agreement. The parties will mutually
discuss and adjust such plan as may be agreed from time to time.


6. Last-Time Buy Rights. In the event of expiration or termination of this
agreement for any reason other than Buyer’s material breach and failure to cure
such material breach as set for this Section 1, above, Buyer may, at its option,
for the 24-month period following the expiration or termination date of the
agreement, purchase up to an aggregate of 24 months of Product, using the
greater of the (a) average annual purchases of Products over the prior 12-month
period, or (b) the most current 12-month forecast provided by Buyer to Seller in
accordance with Section 4, above, to determine the aggregate amount. The
purchase price will be 5.0% more than the current product price.


7. Quality/Change Notification. Seller will comply with all applicable laws,
regulations, quality system requirements, and product certifications applicable
to the manufacturing and packing the Products. Seller will notify Buyer within
three business days of any change in the status of its quality system or product
certifications that may affect the Products. Seller will also inform Buyer 180
days prior to the proposed date of implementation of changes to material type or
composition, production process, manufacturing location, quality control
processes or procedures, quality system, or



--------------------------------------------------------------------------------



materials, which have the potential to affect the performance, safety, or
effectiveness of the Products. Seller shall not implement any change set
contemplated by this provision without Buyer’s written approval.


8. Successors and Assigns. In the event of the sale, merger or purchase of
Seller or all or substantially all of the capital stock of Seller, or the
acquisition of all or substantially all of the Seller’s business (regardless of
the structure of transaction), Seller will transfer and cause the transfer of
this agreement and all of Seller’s rights and obligations under this agreement
to the purchaser or other such successor(s)-in-interest, to the extent this
agreement is not transferred by operation of law due to the structure of such
transaction. Buyer will not assign or transfer its rights and obligations under
this agreement except with the prior written consent of Seller, which consent
may not be unreasonably withheld; provided, that a merger, a sale of all or
substantially all of the capital stock of Buyer, or other transaction in which
Buyer is a surviving party will not constitute an assignment or transfer for
purposes of this provision All the terms and provisions of this agreement will
be binding upon and inure to the benefit of the parties’ respective successors
and permitted assigns.


If the foregoing accurately reflects our agreement, please sign and return one
copy of this letter to us.

Sincerely,
/s/ Scott Ward
Cardiovascular Systems, Inc.
By Scott Ward, Chairman, President and CEO




Attachments:
Appendix 1 (Standard Terms & Conditions of Sale)
Appendix 2 (Products and Prices)




ACCEPTED AND AGREED:
Abrasive Technology, Inc.


By:  /s/ Loyal Peterman    
Loyal M. Peterman, Jr.
President
Date: 6/19/20




--------------------------------------------------------------------------------





APPENDIX  1
STANDARD TERMS & CONDITIONS OF SALE


1. Definitions
1.1. The sale of goods or services by Seller to Buyer (as defined below), as
supplemented by the terms and conditions appearing herein (collectively, this
“Terms and Conditions of Sale”), and the Agreement between Seller and Buyer,
effective July 1, 2020 shall constitute the complete Terms and Conditions of
Sale between the parties, and such terms and conditions supersede any prior or
contemporaneous Terms and Conditions of Sales or communications between the
parties whether oral or written.
1.2. This Terms and Conditions of Sale applies to all sales of goods and
services to any purchaser (“Buyer”) from the family of Abrasive Technology
companies [Abrasive Technology, Inc., Abrasive Technology N.A., Inc., Abrasive
Technology Ltd., Abrasive Technology Aerospace, Inc., Abrasive Technology
Europe, S.A., and/or Abrasive Technology Mexico, LLC (hereinafter referred to as
“AT”)] collectively or individually referred to as “Seller” and as specifically
noted on this Terms and Conditions of Sale with Buyer.
1.3. Conditions not specifically stated herein shall be governed by established
trade customs.
2. Acceptance
2.1. An order shall not constitute a binding contract between Seller and Buyer
until (a) Buyer receives Seller’s written acknowledgment of its acceptance of
the order or (b) Seller has made shipment.
2.2. Seller’s Terms and Conditions of Sale shall prevail over Buyer’s Terms and
Conditions of Purchase.
3. Title and Risk of Loss
3.1. Title to the products sold hereunder shall pass to Buyer upon payment in
full.
3.2. Risk of loss of the products sold hereunder shall pass to Buyer upon
delivery to the carrier at Seller’s factory dock.
3.3. Security Interest. To secure the balance of the purchase price remaining
unpaid after the delivery to Buyer of the goods that are the subject of this
Terms and Conditions of Sale, Buyer hereby grants to Seller a purchase money
security interest in such Goods. This Terms and Conditions of Sale is intended
by Buyer and Seller to constitute a security Terms and Conditions of Sale with
respect to such Goods for purposes of the Uniform Commercial Code.
4. Quotations & Alterations
4.1. All prices are quoted in U.S. dollars.
4.2. The prices and terms in this Terms and Conditions of Sale are not subject
to verbal changes or other Terms and Conditions of Sales unless approved in
writing by the corporate headquarters of Seller.
4.3. Written quotations automatically expire ninety (90) calendar days from the
date of issuance, unless otherwise stated in the proposal.
4.4. Prices are based upon costs and conditions existing on date of quotation
and are subject to change by Seller before final acceptance.
4.5. When quotation specifies material to be furnished by Buyer, ample allowance
must be made for reasonable spoilage and material must be of suitable quality to
facilitate efficient production.
4.6. When material is to be furnished by Buyer, goods are to be delivered to
Seller’s factory dock freight and applicable duties paid.
4.7. Any taxes, import or export duties, VAT, or tariffs imposed with respect to
the sale of the products which Seller at any time either pays or must collect,
shall be added to and paid as part of the purchase price.





--------------------------------------------------------------------------------





5. Terms of Payment
5.1. Standard terms of payment are net within thirty (30) days from the date of
invoice
5.2. Any extension of credit allowed to Buyer may be changed or withdrawn at any
time.
6. Delivery
6.1. Delivery dates mentioned in any Terms and Conditions of Sale are
approximate only and not of any contractual effect and Seller shall not be under
any liability to Buyer in respect of any failure to deliver on any particular
date or dates.
6.2. Delivery shall be at Seller’s premises unless otherwise stipulated or
agreed by Seller. Seller will charge for delivery other than at its premises at
its standard delivery rates.
6.3. Export freight terms are quoted in accordance with INCOTERMS 2010 except as
otherwise provided herein. All shipping and related charges will be paid by
Buyer.
6.4. Unless otherwise expressly agreed Seller may make delivery in one or more
installments each installment being treated as a separate Terms and Conditions
of Sale.
7. Packaging
7.1. Buyer shall meet the cost of any special packaging requested by Buyer or
any packaging rendered necessary by delivery by any means other than Seller’s
normal means of delivery.
8. Inspection; Acceptance and Rejection
8.1. If, upon Buyer’s receipt of the goods, the same shall appear not to conform
to the requirements of this Terms and Conditions of Sale, Buyer shall
immediately notify Seller and afford Seller a reasonable opportunity to inspect
the goods.
8.2. Shipment claims (including but not limited to shortage in quantity
delivered, damage to, or loss of the goods in transit) by Buyer must be made
within three (3) days after receipt of shipments and Seller shall have the
opportunity to investigate any such claim by Buyer. The shipment shall be
conclusively presumed to be proper and conforming in all respects unless claims
are made within said three (3) day period. Seller shall incur no liability for
damage, shortages, or any other cause alleged to have occurred or existed at or
prior to delivery to the carrier unless full details are entered on Buyer’s
receipt to the carrier.
8.3. In no case are goods to be returned without first obtaining Seller’s
permission.
9. Cancellation
9.1. The sales of goods or services cannot be cancelled by Buyer except on terms
that will fully compensate Seller for any actual expenses.
10. Limited Warranty
10.1. Seller’s warranty is effective from the date of shipment and is limited to
six (6) months thereafter or such other period as may be notified by Seller to
Buyer in writing (the “warranty period”). If during the warranty period, goods
prove faulty by reason of inherently defective material or inferior workmanship
and the faulty goods are returned to Seller promptly upon discovery of such
fault and properly packaged so as not to sustain any damage in transit, Seller
shall at its option, without charge, repair or replace the goods shown to the
satisfaction of Seller to be defective in material or workmanship as aforesaid.
The warranty shall not operate where the goods have been subject to use beyond
their normal performance specifications or in any other way misused.
10.2. Notwithstanding the foregoing, Seller’s liability in respect of goods
subject to a separate guarantee by the manufacturer of same goods will be
limited to the manufacturer’s own warranty terms and conditions.
10.3. Buyer is responsible for design work rendered by Seller unless otherwise
expressly agreed to by an authorized representative of Seller on the face of
this Terms and Conditions of Sale.



--------------------------------------------------------------------------------





10.4. The remedies described in this Terms and Conditions of Sale are Buyer’s
sole and exclusive remedies. Under no circumstance shall Seller be liable for
any cost, loss, expense, damages, special damages, incidental damages, or
consequential damages arising, directly or indirectly, from Buyer’s purchase,
ownership, or use of the goods, whether based upon breach of warranty, breach of
contract, negligence, strict tort liability, or any other legal theory.
10.5. Such damages include, but are not limited to, loss of profits, loss of
savings or revenue, loss of use of the goods or any associated property, costs
of capital, costs of any substitute equipment, facilities or services, downtime,
the claims of third persons (including lessees, customers, and invitees), and
injury to property.
10.6. THE WARRANTIES AND LIMITS OF LIABILITY DESCRIBED HEREIN ARE IN LIEU OF ALL
OTHER WARRANTIES AND LIABILITIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.
11. RMA Procedure/Returns
11.1. At the discretion of Seller, saleable stock products may be returned under
the following conditions:
11.1.1. Salable stock products may be returned to Seller within one-hundred and
eighty (180) days of the invoice date for a restocking fee of 15% of invoiced
amount.
11.2. For Seller to determine if products are resalable, Seller must have
opportunity to inspect products. A written request for return of saleable stock
products must be submitted via mail, e-mail or facsimile, and include:
11.2.1. Date of purchase.
11.2.2. Product description.
11.2.3. Invoice reference number.
11.2.4. Reason for the return.
11.3. Certain products (as deemed by Seller) may be subject to stipulations in
addition to the above requirements. Therefore, prior authorization is required
before any goods may be returned. A Returned Goods Authorization (RMA) number
must be obtained from Seller and be displayed on any packaging. Goods without
such a returns number will be refused and returned.
11.4. Product return requests will be considered provided the product is
returned within ninety (90) days from date of purchase.
11.5. Non-stock products (special makes) and discontinued products are not
returnable.
11.6. Shipping charges for authorized returns must be prepaid by Buyer.
12. Force Majeure
12.1. Seller shall not be liable to Buyer for loss, damage, detention or delay
resulting from causes beyond its reasonable control including, but not limited
to, fire, strike, or other concerted action of workmen, act or omission of any
governmental authority or of Buyer, pandemic (including covid-19), insurrection
or riot, embargo, car shortage, wreck or delay in transportation, or inability
to obtain necessary labor, materials, or manufacturing facilities from unusual
sources. In the event of delay due to any such cause, the date of delivery will
be postponed by such length of time as may be reasonably necessary to compensate
for the delay. In no event shall seller be liable for consequential damages or
claims for labor resulting from failure or delay in delivery.
13. Patents & Intellectual Property Rights
13.1. Buyer assumes liability for infringement of any right of any third party,
including without limitation patent and copyright infringement, when goods are
made to Buyer’s specification.



--------------------------------------------------------------------------------





13.2. All drawings, designs, specifications and other information submitted by
Seller are the property of Seller, are confidential and shall not be disclosed
to any third party without Seller’s prior written consent.
14. Export Compliance
14.1. Buyer agrees to obtain from the relevant authority each necessary
authorization and/or Export License for any goods which are subject to this
Terms and Conditions of Sale, if they are, or are likely to be exported,
diversion contrary to U.S. law is prohibited. Buyer will indemnify Seller
against any consequences of failure to comply with this Terms and Conditions of
Sale. See additional form for Annual Regulatory Compliance.
15. Clerical Errors
15.1. Seller shall not be liable for clerical errors which may be corrected by
Seller at any time.
16. Waiver
16.1. Failure by Seller to enforce any rights under these terms shall not be
deemed to be a waiver of any such right nor operate so as to bar the exercise or
enforcement of them at any time later.
17. Governing Law/Forum
17.1. Notwithstanding the place where this Terms and Conditions of Sale may be
executed or performed, this Terms and Conditions of Sale shall be deemed to be
made under the laws of the State of Ohio, and the construction, validity and
performance of this Terms and Conditions of Sale shall be governed in all
respects by the laws of the State of Ohio, including without limitation its
Uniform Commercial Code, and the laws of the United States of America, without
regard to any principles of conflict of laws and specifically excluding the
terms of the United Nations Convention on the International Sale of Goods. Any
controversy or claim arising out of or relating to this Terms and Conditions of
Sale, as well as any other dispute between the parties, shall be exclusively
brought in a state court sitting in Delaware County, Ohio, USA or a federal
court sitting in Franklin County, Ohio, USA.
17.2. Any action for breach of contract or breach of warranty must be commenced
within fifteen (15) months following date of invoice.
18. Use of Electronic Transmissions
18.1.  Buyer and Seller agree that the use of electronic transmission,
including, but not limited to, e-mail or other transmissions via the Internet or
World Wide Web, in entering into and in exercising their rights and performing
their obligations under this Terms and Conditions of Sale is in the best
interests of all of the parties and shall be permissible, notwithstanding any
requirement of the Uniform Commercial Code or any other applicable law that
might otherwise be considered unsatisfied as a result of the utilization of such
media. Buyer and Seller therefore agree that the Uniform Electronic Transactions
Act, as promulgated by the National Conference of Commissions on Uniform State
Laws, shall be applicable to the construction of these Rules and any
Transactions hereunder, whether or not such Act shall have been adopted in any
jurisdiction. By way of illustration and not of limitation, Buyer and each
Seller agree to the following:
18.2. Any document (including these Terms and Conditions of Sale) transmitted by
electronic transmission shall be treated in all respects as an original signed
document.
18.3. The signature (including electronic signatures) of any party shall be
considered for these purposes as an original signature.
18.4. Any such electronic transmission shall be considered to have the same
binding legal effect as an original document.
18.5. Neither Buyer nor Seller shall raise the use of electronic transmission as
a defense to these Terms and Conditions of Sale or in matters relating to any
transaction pursuant to these Terms and Conditions of Sale, and Buyer and Seller
each waive such defense.
18.6. Buyer and Seller further agree that facsimile signatures by the parties
shall be binding to the same extent as original signatures.



--------------------------------------------------------------------------------





APPENDIX 2
Products and Prices

Abrasive Part No.CSI Product No.Product NamePrice
($)[******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******][******]


